DETAILED ACTION
	This is in response to the above application filed on 05/282019. Claims 1-12 and 27-29 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 5,922,026).
Regarding claim 1, Chin discloses a tissue defect closure system (FIG 2, abstract) comprising: an endoscopic surgical fixation device (200, FIG 2, col 2 line 63-col 3 line 15) including a handle assembly (Proximal end shown in FIG 2, not separately numbered) and an elongated outer tube (Elongate tubular member shown in FIG 2, not separately numbered) having a distal end (210, col 3 lines 24-40) and including a plurality of fasteners (Col 3 lines 16-40 discloses a plurality of tacks) disposed therein (Col 3 lines 16-18 discloses tacker 200 can be the Origin Tacker, which one of ordinary skill in the art would 
Regarding claim 2, Chin discloses the elongated pocket of the implant includes an inner dimension (Inside shape and size of pocket 110) that is complementary in size and shape with an outer surface of the elongated outer tube of the endoscopic surgical fixation device (Both the inner dimension of the pocket and the outer surface of the fixation device are elongate and tubular. They are interpreted as being complementary in size because the fixation device is configured to fit within the picket) such that the implant is maintained in slidable contact with the elongated outer tube (Because the outer tube is inserted within the pocket of the implant and removed from the pocket after deployment of a fastener, the implant is interpreted as being maintained in slidable contact with the outer tube).  
Regarding claim 3, Chin discloses the elongated pocket of the implant includes an inner dimension (Dimension of the inside of the pocket) that is adjustable to conform to an outer dimension of the elongated outer tube of the endoscopic surgical fixation device (Col 2 lines 32-38 disclose the material of the pocket is a PTFE mesh that is loose, flexible, open, resilient, and a double knitted weave. Being flexible and resilient, the pocket – and therefore its inner dimension – is interpreted as being adjustable to conform to an outer dimension of the elongated outer tube because the pocket of the implant can be adjusted from a flat or folded configuration to an open tubular configuration upon insertion of the fixation device into the pocket).  
Regarding claim 4, Chin discloses the proximal end of the elongated hollow body of the implant is open (120 is open to allow for insertion of tool 200 into the pocket) and the distal end of the elongated hollow body is closed (The distal end is closed for fastening 100 to a tissue by inserting a tack through the distal end of the hollow body, FIGs 2-3C).  
Regarding claim 5, Chin discloses the implant is formed from a collapsible mesh fabric (Col 2 lines 32-38 disclose the mesh is PTFE and loose, flexible, open, resilient, and a double knitted weave. Being flexible and resilient, the mesh is interpreted as a collapsible mesh fabric because it can be folded and conform to a delivery shape).  
Regarding claim 6, Chin discloses the collapsible mesh fabric is a knitted, braided, woven, or non-woven fibrous structure (Col 2 lines 32-38 disclose the mesh is PTFE and a double knitted weave).    
Regarding claim 8, Chin discloses a leash extending proximally from the proximal end of the elongated hollow body of the implant (The remainder of 100 and 110 on the right side of the device in FIG 1 is interpreted as a leash).  
Regarding claim 9, Chin discloses the leash includes an elongated flat body (The portion of 100 in between 110 at either end is a flat sheet of mesh material. Therefore the lease is interpreted as including an elongated flat body).  
Regarding claim 10, Chin discloses the leash includes an elongated rounded body (Pocket 110 formed on the right side of the device as part of the least is interpreted as an elongated rounded body because it forms a curved distal end where tubular pocket 110 is elongated and rounded.  
Regarding claim 11, Chin discloses the leash includes a proximal end terminating in a loop (Pocket 110 formed on the right side of the device is interpreted as part of the leash. The tubular shape of 110 is interpreted as a loop because it forms “a shape produced by a curve that bends around and crosses itself” – oxford dictionary definition of a loop).  
Regarding claim 12, Chin discloses the plurality of fasteners are selected from the group consisting of clips, tacks, coils, anchors, and staples (Col 3 lines 1-5 and 16-18 disclose the use of tacks).  
Regarding claim 27, Chin discloses an implant (100, FIGs 1-2) comprising: an elongated hollow body (Tubular shape of material that forms pocket 110 formed on left side of implant as viewed in FIG 1) adapted to close a tissue defect (FIGs 3A-3C, col 2 line 58-col 3 line 40, abstract), the elongated hollow body having an open proximal end (Opening 120) and a closed distal end (Closed distal end), and defining an elongated pocket (Col 2 lines 33-50 disclose a pocket 110 formed with material of 100 is folded back and secured along the edges) therein having an adjustable inner dimension (Col 2 lines 32-38 disclose the mesh material forming the pocket is PTFE and loose, flexible, open, resilient, and a double knitted weave. Therefore, the pocket is interpreted as having an adjustable inner dimension because the mesh material is flexible and capable of expanding).  
Regarding claim 28, Chin discloses the elongated hollow body is formed from a collapsible mesh fabric (Col 2 lines 32-38 disclose the mesh is PTFE and loose, flexible, open, resilient, and a double knitted weave. Being flexible and resilient, the mesh is interpreted as a collapsible mesh fabric because it can be folded and conform to a delivery shape).    
Regarding claim 29, Chin discloses a leash secured to the proximal end of the elongated hollow body (The remainder of 100 and 110 on the right side of the device in FIG 1 is interpreted as a leash).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 5,922,026) in view of Kahana (US 2015/0351768).
Regarding claim 7, Chin discloses the invention substantially as claimed, as set forth above for claim 5.
Chin is silent regarding the collapsible mesh fabric being a biaxial or triaxial braided structure.
However, Kahana et al. teaches in the same field of endeavor of tubular mesh implants for connecting two body tissues (Abstract, paragraph [0007]), a device (10, FIGs 3a-3d) made from collapsible mesh fabric (Paragraph [0061] discloses the material can be flexible and made of PTFE. The material being braided is interpreted as forming a collapsible mesh fabric because it can be folded and conform to a delivery shape) that is a biaxial braid structure (Paragraph [0061] discloses the material being configured as a biaxial braid. FIGs 3a-3d further show the biaxial structure).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the collapsible mesh fabric of Chin to be a biaxial braided structure, as taught by Kahana, for the purpose of being made of a biocompatible fabric structure commonly known in the art and performing equally as well at providing a collapsible mesh fabric for closing a tissue defect, with the additional benefit of being axially compressible and extendable due to the biaxial braid structure. Furthermore, the substitution of one material known in the art for another would have resulted in the predictable result of providing an implant for closing a tissue defect. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771